PER CURIAM.
The conviction in this case rests upon the testimony of a confessed accomplice of the defendants. Testimony was given by other witnesses, but it fails to corroborate the accomplice in any of his testimony connecting the defendants with the crime, or identifying them as associated with him.' The majority of the court think a new trial should be granted. One member of the court thinks that, as the defendants were entitled to an acquittal upon the evidence, they should not again be put in jeopardy.